DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated September 2, 2021.  Currently, claims 18, 19, 21, 22, 24, 25, 27-34 are pending in the application.  Claims 29-34 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 21, 22, 24, 25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiers et al. (US PGPub No 2016/0319554) (“Thiers”).

Referring to claim 18:  Thiers teaches a set comprising a plurality of covering elements for floors and/or walls, wherein each of the plurality of covering elements comprises: an upper face having a pattern (item 4); at least one coating layer comprising a glaze (item 3); at least one linear lower edge (bottom corner or edge in figure 2); and at least one distressed upper edge comprising the pattern (top corner in figure 2), wherein at least two covering elements of the set comprises substantially the same pattern (paragraph 0034 teaches when more than 8 elements are present the pattern could repeat), wherein the shape of the distressed upper edge differs in each covering element of the set (paragraph 0034), and wherein the at least one coating layer covers the upper face and the at least one distressed upper edge (figure 2).  Thiers does not specifically teach the distressed upper edge comprising the pattern, and the repeating pattern.  However, as shown in figure 1 the pattern extends all the way from left to right on the element.  This would lead one of ordinary skill to recognize that the pattern would be carried onto the edge similar to the cross section view in the other figures.  This would create a distressed upper edge, differing from a linear lower edge.  Additionally, Thiers discloses a unique pattern for a specific number of tile elements in paragraph 0034.  This would lead one of ordinary skill to recognize that a set comprising more elements than the specific number of elements would result in a duplicate of at least one pattern.

Referring to claim 19:  Thiers teaches all the limitations of claim 18 as noted above.  Additionally, Thiers teaches each of the plurality of covering elements comprises a backing of ceramic material (item 2).

Referring to claim 21:  Thiers teaches all the limitations of claim 18 as noted above.  Additionally, Thiers teaches at least two covering elements of the set comprise a relief structure (item 5) on a central portion of the upper face (figure 1), and wherein the shape of the relief structures of at least two covering elements of the set is substantially the same (paragraph 0034, as above pattern would repeat if a certain number of elements is included in the set).

Referring to claim 22:  Thiers teaches all the limitations of claim 21 as noted above.  Additionally, Thiers teaches the relief structure has characteristics corresponding to characteristics of the pattern (paragraph 0023).

Referring to claim 24:  Thiers teaches all the limitations of claim 18 as noted above.  Additionally, Thiers teaches the at least one coating layer comprises a base coat capable of receiving the pattern (paragraph 0019).

Referring to claim 25:  Thiers teaches all the limitations of claim 18 as noted above.  Additionally, Thiers teaches the at least one coating layer comprises a protective coat placed on top of the pattern (paragraph 0020).

Referring to claim 27:  Thiers teaches all the limitations of claim 18 as noted above.  Additionally, Thiers teaches each of the plurality of covering elements comprises a plurality of distressed upper edges (figures 1 and 2 show pattern extending to edges as indicated in claim 1).

Referring to claim 28:  Thiers teaches all the limitations of claim 18 as noted above.  Thiers does not teach all the distressed upper edges of the set are shaped differently from one another.  However, it would have been obvious to one of ordinary skill to recognize that the unique pattern on each tile would result in a different pattern on each edge of the tile.  Thiers specifically teach a wood grain pattern which would be obvious to vary across the entire surface and edges since wood varies from board to board.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 19, 21, 22, 24, 15, 27, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635